Citation Nr: 1536882	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  14-16 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the Veteran is considered competent for VA purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran had recognized Guerilla service from December 1943 to November 1945, and service in the Philippine Commonwealth Army from November 1945 to May 1946.  

This case comes before the Board of Veterans' Appeals (the Board) from a May 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran appears to have raised the issue of entitlement to a higher level of aid and attendance benefits.  See submission received in February 2014.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a determination that he is mentally incompetent to manage his own affairs.  VA regulations provide that a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2015).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, VA may not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c) (2015).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  Id. 

Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d) (2015).

The most recent evaluation of the Veteran's mental status was performed in January 2007; those reports determined that the Veteran was negative for any mental abnormalities, save mildly impaired memory, and that he was competent to handle his financial affairs.  See January 2007 VA Mental Disorders Examination, pg. 6.  However, since that examination the Veteran has indicated his reported senility renders him incompetent.  See May 2013 NOD.  As a finding of incompetency can only be made with competent medical evidence that is clear and convincing, the Board finds that a remand is warranted to assess the Veteran's current mental status.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA competency examination to determine his mental capacity to manage his own affairs, including the disbursement of funds without limitation.  The Veteran's claims file and a copy of this remand should be made available to the examiner for review.  All necessary studies and tests must be conducted.  An adequate supporting rationale must be provided for any opinion reached.

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains that the Veteran is competent to handle his own affairs, the Veteran and his accredited service representative must be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The appropriate individuals should then be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



